Citation Nr: 0329831	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee condition.

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the right knee.

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right knee from June 7, 2000.

Entitlement to an initial compensable evaluation for a right 
finger condition.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1983 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
tinnitus, granted service connection for status post anterior 
cruciate ligament tear of the right knee, assigning a 10 
percent evaluation, and granted service connection for status 
post open fracture, proximal phalanx, right index finger, 
assigning a zero percent evaluation.  

In July 2000, the RO assigned a separate 10 percent 
evaluation for traumatic arthritis of the right knee, 
effective the date of the veteran's claim.  In July 2000, the 
RO increased the evaluation for traumatic arthritis of the 
right knee to 20 percent disabling, from June 7, 2000, the 
date of a recent VA examination.  In March 2001, this 
evaluation was again increased to 30 percent, effective June 
7, 2000.  As such, the Board has divided the issue of an 
increased initial rating for arthritis of the right knee to 
reflect the 10 percent evaluation in effect prior to June 7, 
2000, and the 30 percent evaluation in effect thereafter.

In October 2000, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board sitting at the RO.  In 
April 2003, the veteran was informed that a hearing had been 
scheduled for the following month.  He was also informed that 
"a request for a change in the hearing date could be made at 
any time up to two weeks prior to the scheduled date of the 
hearing, if good cause is shown. . . .  Examples of good 
cause include, but are not limited to, illness of the 
appellant and/or representative, difficulty in obtaining 
necessary records, and unavailability of a necessary 
witness."  The veteran did not appear for the scheduled 
hearing nor has he provided any explanation for his failure 
to appear.  As he has not shown good cause why the hearing 
should be rescheduled, the request for a hearing is 
considered withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 
(2003).

In a September 2000 statement, the veteran stated that he was 
unemployed due to his service-connected right knee.  This 
claim for unemployability due to service connected 
disabilities (TDIU) has not been the subject of a rating 
decision and is referred to the RO for appropriate action.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and 
VAOGCPREC 12-2001 (July 6, 2001) (discussing generally when 
an informal claim for TDIU has been submitted requiring VA 
adjudication).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In this case, there has been 
no notice to the veteran of the VCAA, or the changed 
regulations.  This notice must be provided to the veteran 
prior to readjudicating the veteran's claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should readjudicate the issues 
of entitlement to increased initial 
evaluations for the right knee condition, 
traumatic arthritis of the right knee, 
and a right finger condition, as well as 
the issue of entitlement to service 
connection for tinnitus.  This should 
include consideration of all the evidence 
in the claims file, including any 
evidence added since the July 2000 
supplemental statement of the case 
(SSOC).  The possibility of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).  The RO should 
also consider entitlement to an 
extrascheduler evaluation for arthritis 
of the right knee under 38 C.F.R. 
§ 3.321(b).  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


